     Case: 1:20-cv-05630 Document #: 51 Filed: 08/20/21 Page 1 of 5 PageID #:220




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CARL E. JACKSON,                                            )
                                                            )
                                Plaintiff,                  )
                                                            )
                v.                                          )            20 C 5630
                                                            )
CITY OF CHICAGO AND CHICAGO                                 )           Judge Charles P. Kocoras
POLICE OFFICERS, GABRIEL                                    )
RODRIGUEZ (12737), and RENEE                                )
GARDNER (16385) in their individual                         )
capacities,                                                 )
                                                            )
                                Defendants.                 )

                                                ORDER

        Before the Court is Defendant City of Chicago’s (“City”) Motion to Dismiss

Counts I and II of Plaintiff Carl E. Jackson’s Second Amended Complaint under Federal

Rule of Civil Procedure 12(b)(6).1 For the following reasons, the Court grants the

City’s Motion.

                                             STATEMENT

        For this motion, the Court accepts as true the following facts from Jackson’s

Second Amended Complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665-66 (7th




1
 The City filed an answer and affirmative defenses to Plaintiff’s Complaint (Dkt. # 41) in which it answered
Counts I and II. However, this does not change the Court’s analysis, as the same standard is applied to
motions brought under Rule 12(b)(6) and Rule 12(c). See Buchanan-Moore v. Cnty. Of Milwaukee, 570
F.3d 824, 827 (7th Cir. 2009).


                                                     1
    Case: 1:20-cv-05630 Document #: 51 Filed: 08/20/21 Page 2 of 5 PageID #:221




Cir. 2013). All reasonable inferences are drawn in Jackson’s favor. League of Women

Voters of Chi. v. City of Chi., 757 F.3d 722, 724 (7th Cir. 2014).

      In September 2018, Jackson parked at a restaurant and went in to order food.

Dkt. # 33, ¶ 10. As Jackson exited the restaurant, the Officer Defendants stopped,

detained, and searched Jackson’s person and vehicle without probable cause. Id. ¶ 13.

The Officer Defendants found heroin and cannabis, which did not belong to Jackson.

Id. ¶¶ 14–15. Jackson told the Officer Defendants that the drugs did not belong to him.

Id. The Officer Defendants arrested Jackson, id. at ⁋ 17, and he was charged with

possession and placed on house arrest, id. ¶ 22.

      Based on these facts, Jackson filed his four-count Second Amended Complaint

against the City and the Officer Defendants: Count I against the Officer Defendants and

the City alleging False Arrest; Count II against the Officer Defendants and the City

alleging Conspiracy; Count III against the Officer Defendants alleging Failure to

Intervene; and Count IV against the City for Indemnification.

      The City now moves to dismiss Counts I and II under Federal Rule of Civil

Procedure 12(b)(6). A motion to dismiss under Rule 12(b)(6) “tests the sufficiency of

the complaint, not the merits of the case.” McReynolds v. Merrill Lynch & Co., 694

F.3d 873, 878 (7th Cir. 2012). The Court accepts as true well pled facts in the complaint

and draws all reasonable inferences in favor of the plaintiff. AnchorBank, FSB v. Hofer,

649 F.3d 610, 614 (7th Cir. 2011). The allegations in the complaint must set forth a




                                           2
    Case: 1:20-cv-05630 Document #: 51 Filed: 08/20/21 Page 3 of 5 PageID #:222




“short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2).

      A plaintiff need not provide detailed factual allegations, but it must provide

enough factual support to “raise a right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The claim must be described “in

sufficient detail to give the defendant ‘fair notice of what the . . . claim is and the

grounds upon which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773,

776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are

insufficient to withstand a Rule 12(b)(6) motion to dismiss. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A claim is facially plausible if the complaint contains sufficient

alleged facts that allow the court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id.

                                     DISCUSSION

      The City moves to dismiss Counts I and II because Jackson has not made any

allegations that a City policy or custom contributed to any alleged violation of his

constitutional rights. The Court agrees.

      Under Monell, a municipality cannot be held liable under Section 1983 for its

employees’ actions based on a theory of respondeat superior; instead a plaintiff must

show the municipality somehow caused the alleged harm. Monell v. Dep’t of Soc.

Servs. of the City of New York, 436 U.S. 658, 691 (1978). The municipality may be


                                             3
    Case: 1:20-cv-05630 Document #: 51 Filed: 08/20/21 Page 4 of 5 PageID #:223




liable under § 1983 if the unconstitutional act is directly caused by: “(1) an official

policy adopted and promulgated by its officers; (2) a governmental practice or custom

that, although not officially authorized, is widespread and well settled; or (3) an official

with final policy-making authority.” Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d

293, 303 (7th Cir. 2010). “In other words, to maintain a [Section] 1983 claim against a

municipality, one must establish the requisite culpability (a ‘policy or custom’

attributable to municipal policymakers) and the requisite causation (the policy or

custom was the ‘moving force’ behind the constitutional deprivation).” Gable v. City

of Chi., 296 F.3d 531, 537 (7th Cir. 2002).

       The Court already dismissed—without prejudice—the Monell claim in Jackson’s

original complaint, but authorized Jackson to “take discovery from the ground up,

which means he may still try to establish the existence of a policy or custom through

discovery from the individual officers about what they personally know.” Jackson v.

City of Chi., 2021 WL 1056988, at *3 (N.D. Ill. 2021) (Kocoras, J.) (cleaned up).

Jackson failed to allege enough to support an inference of an actual policy or custom

spanning the entire Chicago Police Department. Id. Jackson’s Second Amended

Complaint does nothing to cure this defect.

       Nowhere in the Second Amended Complaint does Jackson reference a specific

City custom or policy that caused his alleged constitutional injuries. Jackson appears

to concede as much in his Response, but argues he “believes” he will be able to meet

his burden and “it is possible that the Defendant City can be held liable for Counts I and


                                              4
    Case: 1:20-cv-05630 Document #: 51 Filed: 08/20/21 Page 5 of 5 PageID #:224




II.” Dkt. # 45, at 3. This is not enough. Accordingly, the Court grants the City’s

Motion to Dismiss as to Counts I and II of the Second Amended Complaint.

                                   CONCLUSION

      For the foregoing reasons, the Court grants the City’s Motion to Dismiss (Dkt.

# 40). Counts I and II of the Second Amended Complaint are dismissed as to Defendant

City of Chicago. Status is set for at 9/28/2021 a.m. at 10:30 a.m. It is so ordered.


Dated: 8/20/2021
                                               ___________________________
                                               Charles P. Kocoras
                                               United States District Judge




                                           5
